Citation Nr: 0402226	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-03 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for right knee pain, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for left knee pain, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from April 1990 to June 
1999, which included service in the Southwest Asia theater of 
operations during the Persian Gulf War.  He also had 
additional service with the Illinois Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran claims that he suffers from bilateral knee pain 
and chronic fatigue, all of which began either while serving 
on active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or in close proximity thereto.  
However, the Board finds that additional development is 
required before the Board can adjudicate these claims.

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2006.  By 
history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a chronic 
multisymptom illness include, but are not limited to: (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  38 
U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2003).

The veteran's claim for service connection for right and left 
pain, as well as his claim for service connection for fatigue 
were denied on the basis that none of these claimed 
conditions had been diagnosed.  However, the Board finds that 
consideration should be given to adjudication of the 
veteran's claims under the above provisions pertaining to 
undiagnosed illnesses.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  Before adjudicating these claims, however, the 
Board finds that the veteran should be afforded appropriate 
examinations to determine whether his complaints are 
attributable to a known clinical diagnosis, and, if so, 
whether any such diagnosis is related to service.  If no 
diagnosis is provided, it should be determined whether the 
appellant suffers from an undiagnosed illness as a result of 
his service in the Persian Gulf.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and etiology of his bilateral 
knee pain.  The examiner should review 
the claims folder and perform any 
necessary tests and studies, including X-
rays of the knees.  Based on a review of 
the claims file and a thorough 
examination, the examiner should answer 
the following questions.

(a) If the veteran's complaints of 
bilateral knee pain are attributable to a 
known diagnostic entity, the examiner 
should determine whether it is at least 
as likely as not (50 percent probability 
or greater) that any such disability is 
related to the veteran's period of 
service. 

(b) If no diagnosis is medically possible 
for either knee, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any symptoms 
are related to the veteran's period of 
service, namely his service in the 
Southwest Asia theater of operations. If 
any condition is undiagnosed, the 
examiner should note and detail all 
reported signs and symptoms of a chronic 
disability involving either knee and 
provide details about the onset, 
frequency, duration, and severity of all 
complaints.  The examiner should indicate 
whether there are any objective medical 
indications that the veteran is suffering 
from a chronic disability involving 
either knee.  

The examiner should provide the rationale 
on which all opinions are based.

2.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of his 
complaints involving chronic fatigue.  
The examiner should review the claims 
folder and perform any necessary tests 
and studies.  Based on a review of the 
claims file and a thorough examination, 
the examiner should answer the following 
questions.

(a) The examiner should indicate whether 
the veteran manifests signs and symptoms 
of an undiagnosed illness primarily 
manifested by fatigue, or a medically 
unexplained chronic multisymptom illness, 
such as chronic fatigue syndrome, as a 
consequence of his service in the Persian 
Gulf War.  The examiner should note and 
detail all reported signs and symptoms of 
a chronic disability involving fatigue, 
and determine whether there are any 
objective medical indications that the 
veteran is suffering from a chronic 
disability involving fatigue.  

(b)  The examiner should also indicate if 
fatigue is attributable to a known 
diagnosis and, if so, whether it is at 
least as likely as not that this disorder 
is related to any period of active 
service or to a service-connected 
disability.

The examiner should provide the rationale 
on which all opinions are based.

3.  The RO should then review the 
examination reports to ensure that they 
are in complete compliance with this 
remand.  If deficient in any manner, the 
RO must implement corrective procedures 
at once.  

4.  When the development requested has 
been completed, the RO should 
readjudicate the issues on appeal on the 
basis of all the evidence of record, as 
well as all pertinent laws and 
regulations, including but not limited to 
the criteria set forth at 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  The RO should 
consider the veteran's claims under the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002).  In 
doing so, the RO should ensure that the 
notification and assistance requirements 
of the VCAA are satisfied, including 
notifying the veteran of the division of 
responsibilities between the VA and the 
veteran in obtaining evidence in support 
of his claims.  The RO should ensure that 
all of the VCAA notice obligations have 
been satisfied in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) as well as 38 U.S.C.A. §§ 5102, 
5103, 5103A, and any other applicable 
legal precedent.  

5.  If any benefit sought is not granted, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case which includes all 
appropriate citation pertaining to 
undiagnosed illnesses.  Thereafter, the 
veteran and his representative must be 
afforded an appropriate opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence 
and to afford the veteran due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  The veteran 
has the right to submit 


additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



